Case 1:16-cv-09517-LAK-KHP Document 190 Filed 02/15/19 Page 1 of 1

C/-\L|HAN LAW 5‘:£€;;:;;;::;:;;…
Dl_l_C

Writer’s Direct Dial: 585-281-2593
Email: rcalihan@calihanlaw.com
Off`lce: New York, New York

February 15, 2019

Hon. Katharine H. Parker
United States Magistrate Judge
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: Daniel Kleeber,q, Lisa Stein and Audrey Hays v. Lester Eber, et al.
Civ. Action No.: 16-cv-09517-LAK-KHP

Dear Judge Parker:

Pursuant to Your Honor’s Order dated February 6, 2019, I write on behalf of Defendant
The Estate of Elliott W. Gumaer, Jr. to inform the Court that Defendant does not oppose the
motion to intervene filed by Canandaigua National Bank and Trust.

Respectfully submitted,
§ fe mix

Robert B. Calihan

cc: Brian Brook, Esq. (via ECF)
Daryoush Behbood, Esq. (via ECF)
Paul Keneally, Esq. (via ECF)
Donald W. O’Brien, Jr. (via ECF)

 

Reynolds Arcade Bui|ding ~ Suite 620 -16 East Main Street ' Rochester, New Yorl< 14614
757 Third Avenue, 20th F|oor - New York, New Vork 10017

 

